Per Curiam.
The administration de bonis non, under the will, had no connection with the preceding administration of the executor. The thirty-first section of the act of 1834 has wisely avoided the confusion that would ensue from a blended state of the accounts, though it subrogates, for specific purposes, the administrator de bonis non to his predecessor. The settlement of the executor’s supplemental account, if any remains to be exhibited, belongs to his personal representative, who may also, on proof of mistake in the original accounts, if a final one, have it corrected by review. But the administrators de bonis non may not throw it open, or engraft their own upon it. The decree of confirmation is, therefore, reversed, and the accounts are remitted to the orphans’ court, with direction to receive from the administrators de bonis non a separate account of their own administration ; and from the personal representative of the executor, such supplemental account as circumstances may require to be exhibited; or to give relief by review, should justice demand it.
Decree accordingly.